Dismissed and Memorandum Opinion filed March 28, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01080-CV

                       ROBERT BITTINGER, Appellant
                                        V.

   WELLS FARGO BANK, AS TRUSTEE FOR THE CERTIFICATE
 HOLDERS OF SOUNDVIEW HOME LOAN TRUST 2007-OPT1, ASSET
  BACKED CERTIFICATES SERIES 2007-OPT1; AMERICAN HOME
  MORTGAGE SERVICING, INC., (ASHMI), SHAREHOLDERS JOHN
    DOES 1-499 OF SOUNDVIEW HOME LOAN TRUST, Appellees

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-16124

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed November 27, 2012. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.
      On February 6, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                         2